Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 12/14/2021 has been entered. Pending claims 1-9 are addressed below. 

Claim Objections
Claim 1 and 9 are objected to because of the following informalities:  the term “closely attached” in line 15 of claim 1 and line 28 of claim 9 should be changed to “attached” for clarity of the claim scope.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 Such claim limitation(s) is/are:
“Urging device for urging the piston in a backward movement direction” in claim 2, with corresponding structure being disclosed as spring or coil spring in paragraph 43.
“Holding device holding the second valve in a closing valve position” in claim 1, with corresponding structure being disclosed as a magnet or ferromagnetic material in paragraph 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stehle (US 20110277877).
Re claim 1, Stehle discloses a device (‘P’ with gasket 20, or device P with gasket 33, fig. 1 or fig. 3, device P as shown is capable of spraying a gas onto a vehicle camera) for spraying a fluid on a vehicle camera, comprising: a suction portion (23) for a fluid; a discharge portion (opening inside 30) for the fluid; a flow passage (where 14 sits) for connecting the suction portion with the discharge portion; a cylinder (4) with a piston (27) therein, having a pressure chamber (in front of 26) in front of the piston and communicating with the flow passage; a drive mechanism (motor) for the piston including a motor (1); a first valve (20 with boundary 24, or the similar gasket 33 shown in figs. 3-4) located between the suction portion (23) and a communication portion (9) between the pressure chamber (in front of 26) and the flow passage (where 14 sits), 
It is noted that the “holding device” cited from Stehle is address as an equivalent structure capable of performing the function “holding the second valve in a closing valve position”.
Re claim 2, Stehle discloses the drive mechanism for the piston includes an urging device (spring 6) for urging the piston (27) in a backward-movement direction (see fig. 1); and 
a rotation member (3) including a cam portion (3.1) against which a back end portion (of 27) of the piston abuts by an urging force (from spring 6), and rotation-driven by the motor (inside drive mechanism 1), and when the rotation member (3) rotates, the piston moves forth and back by a shape of the cam portion (shape of 3.1 and 3.2; par. 35).  

Re claim 8, Stehle discloses the fluid is air (par. 39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2015/0343999) in view of Bauer (US 5151015), further in view of Stehle (US 20110277877).
Re claim 1, Lopez discloses a device (shown in fig. 2) for spraying a fluid (air) on a vehicle camera (3), comprising: 
a suction portion (upstream opening of valve 18) for a fluid; 
a discharge portion (opening at 8) for the fluid; 
a flow passage for connecting the suction portion (at 18) with the discharge portion (interior space between 18 and 8); 
a cylinder (13) for communicating a pressure chamber (portion of space 16 below the valve 18) in front of a piston (14) with the flow passage; a drive mechanism (22 and 12’) for the piston; 
a first valve (18) located between the suction portion and a communication portion (portion of space 16 directly adjacent the valve 18) between the pressure chamber and the flow passage, and functioning such that the first valve opens when the piston moves backward (par. 42: “At the same time that the compression chamber (16) expands, air from the exterior of the air pump is suctioned through the one-way valve (18) filling the compression chamber (16) with non-compressed air”) and closes when the piston moves forward (par. 39); 
a second valve (6) located between the communication portion between the pressure chamber and the flow passage, and the discharge portion, and functioning 
a casing (1 and structure surrounding valve 18; see fig. 1) for housing the suction portion, the discharge portion, the flow passage, the cylinder, the first valve, and the second valve, and configured to combine with the vehicle camera (in housing 4; par. 27) so that the fluid (11) discharged from the discharge portion (opening at 8) is configured to spray on a light entrance portion (3; see fig. 1) of the vehicle camera.  
Lopez fails to teach the drive mechanism include a motor. 
However, it is explicitly indicated that in paragraph 8 of Lopez that the use of motor driven air pumps in this type of devices are known in the art. Additionally, Bauer discloses an air pump or air compressor (shown in fig. 1) that is reasonably pertinent to applicant’s claimed invention. Bauer teaches the air compressor having a drive mechanism that includes a motor 1 for driving the piston 22. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of Bauer to substitute the liquid tubing 12’ driving the piston 14 in Lopez with a pre-existing air pump piston 2 driven by a motor 1 taught by Bauer. The substitution of one known element (hydraulic drive configuration) as taught by Lopez with another (motor driven, pneumatic pump configuration) as taught by Bauer would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of motor and piston would have yielded predictable results, namely, providing pressurized air to the intended discharge portion. Furthermore from a standpoint of an ordinary skill in the art, the use of air pump would 
Additionally, Lopez does not teach the casing shown in fig. 1 to further house the drive mechanism in addition to all other portions of the device already attached to the casing structure mentioned above.
However, Bauer shows in fig. 1 that all the components of the air pump, including suction portion 24, piston 22, flow passage downstream of the piston 22, and more importantly the drive mechanism 1 being housed inside a casing. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of Bauer to utilize a casing that houses all the parts and also the drive mechanism of the device. Doing so would better protect the structural parts during storage and transport, and secure system connections for ease of installation as an integral unit. 
Lopez does not show details of the second valve having a valve head portion, a valve seat and a holding device holding the second valve in a closing valve position, wherein the valve head portion is attached to the valve seat until a pressure in the pressure chamber reaches a predetermined value by a forward movement of the piston. 
Stehle discloses a similar arrangement  for discharging air with the first valve at 20 and second valve at 10 (see figs. 1-4), wherein the second valve 10 having a valve head portion 12, a valve seat (adjacent opening 9) and a holding device 14 holding the second valve in a closing valve position (as shown in fig. 2), wherein the valve head portion 12 is attached to the valve seat (as shown in fig. 2) until a pressure in the It is noted that the “holding device” cited from Stehle is address as an equivalent structure capable of performing the function “holding the second valve in a closing valve position”.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of Stehle to substitute the second valve in Lopez with one having a valve head portion, a valve seat and a holding device holding the second valve in a closing valve position, wherein the valve head portion is attached to the valve seat until a pressure in the pressure chamber reaches a predetermined value by a forward movement of the piston. The substitution of one known element (fluid valve) as taught by Lopez with another (another equivalent valve construction) as taught by Stehle would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of fluid valve would have yielded predictable results, namely, controlling the air flow through the device for desired discharge. The valve substitute can simplify the component arrangement so that the valve is open by a predetermined pressure via the spring choices instead of the complicated control unit algorithm, as such would reduce overall cost. 


a rotation member (12) including a cam portion (12) against which a back end portion (14) of the piston abuts by an urging force (force of the return spring 16 causing 14 to abut cam 12), and rotation-driven by the motor (10), and when the rotation member (12) rotates, the piston moves forth and back by a shape of the cam portion (see the shape of cam 12 in Bauer’s figure 1).  

Re claim 3, Lopez, as modified, teaches a circumferential groove (Bauer shows a groove of 22 shown adjacent portion 2) is formed on a side portion of the piston (22), and a seal ring (2) is mounted using the circumferential groove (rear end of 2 is seated in the groove; see fig. 1), and a communication path (21, 24) is formed between a front end portion (front end of 2 and 22) facing the pressure chamber (chamber at 5) of the piston and a portion (interior space at 23 and 15a) positioned inside the seal ring (2) in the circumferential groove.  

Re claim 4, Lopez, as modified, teaches the piston (in view of Bauer, 22) includes a front end portion (front surface of 2) facing the pressure chamber; a neck portion (neck/groove shown on 22 of Bauer, see fig. 1) positioned behind the front end portion (front surface of 2); and a trunk portion positioned behind the neck portion (rear portion of 22 behind the groove/neck), and a seal ring (ring portion of 2) is mounted on the piston using the neck portion (see fig. 1), and a communication path (21, 24, 23) is 

Re claim 5, Lopez, as modified, teaches an inclined face (in Bauer: front surface of 2 is inclined) is formed in a front end portion of the piston (front surface of 2 is in front end portion of 22), and an entrance (21) of the communication path is formed on the inclined face.  

Re claim 8, Lopez discloses the fluid is air (par. 42).

Claims 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2015/0343999) in view of Ina (US 2019/0100171), view of Kondo (US 2020/0171998), further in view of Stehle (US 20110277877).
Re claim 1, Lopez discloses a device (shown in fig. 2) for spraying a fluid (air) on a vehicle camera (3), comprising: 
a suction portion (upstream opening of valve 18) for a fluid; 
a discharge portion (opening at 8) for the fluid; 
a flow passage for connecting the suction portion (at 18) with the discharge portion (interior space between 18 and 8); 
a cylinder (13) for communicating a pressure chamber (portion of space 16 below the valve 18) in front of a piston (14) with the flow passage; a drive mechanism (22 and 12’) for the piston; 

a second valve (6) located between the communication portion between the pressure chamber and the flow passage, and the discharge portion, and functioning such that the second valve opens when a pressure in the pressure chamber reaches a predetermined value by a forward movement of the piston (see par. 41); and 
a casing (1 and structure surrounding valve 18; see fig. 1) for housing the suction portion, the discharge portion, the flow passage, the cylinder, the first valve, and the second valve, and combining with the vehicle camera (in housing 4; par. 27) so that the fluid (11) discharged from the discharge portion (opening at 8) is sprayed on a light entrance portion (3; see fig. 1) of the vehicle camera.  
Lopez fails to teach the drive mechanism include a motor. 
However, it is explicitly indicated that in paragraph 8 of Lopez that the use of motor driven air pumps in this type of devices are known in the art. Additionally, Ina teaches a device in the same field of endeavor, utilizing an air pump 14 with piston 20 driven by a motor 23 (see fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate 
Additionally, Lopez does not teach the casing shown in fig. 1 to further house the drive mechanism in addition to all other portions of the device already attached to the casing structure mentioned above.
However, Kondo shows in fig. 2 a device in the field of endeavor, all the components of integral device 1 being housed by the casing 70 and 40. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of Kondo to utilize a casing that houses all the system parts, including the drive mechanism. Doing so would better protect the structural parts during storage and transport, and secure system connections for ease of installation as an integral unit. 
Lopez does not show details of the second valve having a valve head portion, a valve seat and a holding device holding the second valve in a closing valve position, 
Stehle discloses a similar arrangement  for discharging air with the first valve at 20 and second valve at 10 (see figs. 1-4), wherein the second valve 10 having a valve head portion 12, a valve seat (adjacent opening 9) and a holding device 14 holding the second valve in a closing valve position (as shown in fig. 2), wherein the valve head portion 12 is attached to the valve seat (as shown in fig. 2) until a pressure in the pressure chamber reaches a predetermined value (when piston 27 overcomes the force of spring 14) by a forward movement  (upward motion G shown in fig. 4) of the piston (see forward and backward movement of piston in figs. 3-4; par. 45). It is noted that the “holding device” cited from Stehle is address as an equivalent structure capable of performing the function “holding the second valve in a closing valve position”.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of Stehle to substitute the second valve in Lopez with one having a valve head portion, a valve seat and a holding device holding the second valve in a closing valve position, wherein the valve head portion is attached to the valve seat until a pressure in the pressure chamber reaches a predetermined value by a forward movement of the piston. The substitution of one known element (fluid valve) as taught by Lopez with another (another equivalent valve construction) as taught by Stehle would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of fluid valve would have yielded predictable 

Re claim 2, Lopez, as modified, teaches the drive mechanism for the piston includes an urging device (in view of Ina, shaft 23a urges the piston backward in reverse rotation; par. 44) for urging the piston (20) in a backward-movement direction (see fig. 2 of Ina); and 
a rotation member (22) including a cam portion (threading portion) against which a back end portion (threading at the back of the piston 20) of the piston abuts by an urging force (force by the shaft), and rotation-driven by the motor (23), and when the rotation member (22) rotates, the piston (20) moves forth and back by a shape of the cam portion (see the shape of cam 22 in Ina’s fig. 2).  

Re claim 3, Lopez, as modified, teaches a circumferential groove (Ina shows a groove on piston 20; see fig. 2) is formed on a side portion of the piston (20), and a seal ring (see seal ring in fig. 2 of Ina) is mounted using the circumferential groove (rear end of 2 is seated in the groove; see fig. 1), and a communication path (27c) is formed between a front end portion (front end of 20) facing the pressure chamber (21) of the piston and a portion (interior of the seal ring shown on piston 20, see fig. 2) positioned inside the seal ring in the circumferential groove.  



Re claim 5, Lopez, as modified, teaches an inclined face (in Ina: front surface of 20 is inclined at 26 and where 26 meets 20) is formed in a front end portion of the piston (front surface of 2 is in front end portion of 22), and an entrance (where 26 meets 20) of the communication path (27c) is formed on the inclined face (see fig. 2).  

Re claim 8, Lopez discloses the fluid is air (par. 42).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection relies on a new combination of teaching or matter not yet specifically challenged in the argument.


Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowed. The prior arts do not teach multiple details of the second valve, in combination of other details of the device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752